                    Case 1:20-cv-09092-SLC Document 19 Filed 08/11/21 Page 1 of 1




                                                                       August 10, 2021
          Document Electronically Filed
          Hon. Sarah L. Cave
          United States Magistrate Judge
          U.S. District Court for the Southern District of New York
          Daniel Patrick Moynihan United States Courthouse
          500 Pearl Street
          New York, New York 10007-1312

                                Re:     Torres v. Commissioner of Social Security
                                        Civil Action No: 1:20-cv-09092-SLC

          Dear Judge Cave:

                  This letter respectfully requests an extension of time of sixty (60) days for Plaintiff to
          serve her Motion for Judgment on the Pleadings in this matter. Plaintiff’s Motion for Judgment
          on the Pleadings is currently due on August 20, 2021. However, due to the backlog of transcripts
          created by COVID-19 and the Commissioner’s response, the Commissioner is able to produce
          records at a rapid pace. As a result, this has caused multiple, simultaneous filing deadlines that
          cannot be met. Plaintiff cannot meet the current briefing deadline. This extension is needed to
          thoroughly and properly prepare her Motion. Plaintiff’s counsel has contacted defense counsel
          who consents to this request. This would be a first request to extend the time to serve Plaintiff’s
          Motion.

                 If this request is granted, Plaintiff’s Motion for Judgment on the Pleadings will be due on
          October 19, 2021. Subsequently, in accordance with the pattern of the Standing Order, the
          Commissioner’s response to the Motion for Judgment on the Pleadings would then be due
          December 20, 2021 (due to the deadline set out in Dkt. No. 5 resulting in a weekend filing
          deadline). Plaintiff’s Reply would then be due January 10, 2022.

          Thank you for your consideration.             Respectfully submitted,
The requested extension (ECF No. 18) is GRANTED
                                                       /s/ Howard D. Olinsky
and the proposed briefing schedule is ADOPTED.         Howard D. Olinsky, Esq.
                                                       Bar Code H06529
The Clerk of Court is respectfully directed to close   Counsel for Plaintiff
ECF No. 18
           CC [via ECF]: Susan C. Branagan (Counsel for Defendant)

          SO ORDERED.
                  8/11/2021
          Dated: __________________                            ___________________________
                 New York, NY                                  Honorable Sarah L. Cave
                                                               U.S. Magistrate Judge
